                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

WILBERT NORWOOD STARKS,                   )
                                          )
              Plaintiff,                  )
                                          )
V.                                        )   CASE NO. 3:20-CV-2771-G-BT
                                          )
ROBERT J. DAVIS, et al.,                  )
                                          )
              Defendants.                 )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed by the plaintiff. The District

Court reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED.

May 4, 2021


                                              ___________________________________
                                              A. JOE FISH
                                              Senior United States District Judge
